ICJ_105_UseOfForce_SCG_BEL_2002-03-20_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. BELGIQUE)

ORDONNANCE DU 20 MARS 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. BELGIUM)

ORDER OF 20 MARCH 2002
Mode officiel de citation:
Licéité de l'emploi de la force (Yougoslavie c. Belgique),
ordonnance du 20 mars 2002, C.LJ. Recueil 2002, p. 192

Official citation:
Legality of Use of Force (Yugoslavia v. Belgium),
Order of 20 March 2002, I. C.J. Reports 2002, p. 192

 

N° de vente:
ISSN 0074-4441 Sales number 839

ISBN 92-1-070943-8

 

 

 
20 MARS 2002

ORDONNANCE

LICÉITÉ DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. BELGIQUE)

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. BELGIUM)

20 MARCH 2002

ORDER
192

COUR INTERNATIONALE DE JUSTICE

2002 ANNÉE 2002
20 mars
Rôle général
n° 105 20 mars 2002

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. BELGIQUE)

ORDONNANCE

Présents: M. Sui, vice-président, faisant fonction de président en
l'affaire; M. GUILLAUME, président de la Cour; MM. Oba,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, M HIGGINS,
MM. Parra-ARANGUREN, KOOLMANS, REZEK, AL-KHASAW-
NEH, BUERGENTHAL, ELARABY, juges; M. COUVREUR, greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 44 et 79 de son
Règlement,

Vu l’ordonnance du 30 juin 1999, par laquelle la Cour a fixé au 5 jan-
vier 2000 et au 5 juillet 2000 les dates d'expiration des délais pour le
dépôt, respectivement, d’un mémoire de la République fédérale de You-
goslavie et d’un contre-mémoire du Royaume de Belgique,

Vu les exceptions préliminaires d’incompétence et d’irrecevabilité
déposées par la Belgique le 5 juillet 2000,

Vu l’ordonnance du 8 septembre 2000, par laquelle le vice-président de
la Cour, faisant fonction de président en l’affaire, a fixé au S avril 2001 la
date d’expiration du délai dans lequel la République fédérale de Yougo-

4
193 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 20 IIT 02)

slavie pourrait présenter un exposé écrit contenant ses observations et
conclusions sur les exceptions préliminaires soulevées par le Royaume de
Belgique,

Vu l'ordonnance du 21 février 2001, par laquelle la Cour, compte tenu
de l’accord des Parties et des circonstances de l'espèce, a reporté au
5 avril 2002 la date d'expiration du délai dans lequel la Yougoslavie
pourrait présenter son exposé écrit;

Considérant que, par lettre du 8 février 2002, reçue au Greffe le même
jour par télécopie, l’agent de la République fédérale de Yougoslavie s’est
notamment référé à des changements «profonds» et «encore en cours»
en Yougoslavie qui «ont placé [Faffaire] dans une tout autre perspec-
tive», ainsi qu’à la décision à rendre par la Cour dans une autre affaire
impliquant la Yougoslavie, et a demandé à la Cour, pour les raisons
exposées dans ladite lettre, «soit la suspension de la procédure, soit la
prorogation de douze mois du délai pour la présentation des observations
sur les exceptions préliminaires soulevées ... par la Belgique»; et considé-
rant que, dès réception de cette lettre, le greffier en a fait tenir copie à
Pagent du Royaume de Belgique;

Considérant que, par lettre du 26 février 2002, reçue au Greffe le
5 mars 2002, l’agent du Royaume de Belgique a informé la Cour que son
gouvernement ne s’opposait pas à la suspension de la procédure ou, si
cette suspension n'était pas possible, à la prorogation du délai pour le
dépôt des observations et conclusions de la Yougoslavie sur les excep-
tions préliminaires de la Belgique,

Compte tenu de l’accord des Parties et des circonstances de l'espèce,

Reporte au 7 avril 2003 la date d'expiration du délai dans lequel la
République fédérale de Yougoslavie pourra présenter un exposé écrit
contenant ses observations et conclusions sur les exceptions préliminaires
soulevées par le Royaume de Belgique;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
fa Paix, à La Haye, le vingt mars deux mille deux, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République fédérale de
Yougoslavie et au Gouvernement du Royaume de Belgique.

Le vice-président,
(Signé) Sut Jiuyong.
Le greffier,
{ Signé) Philippe COUVREUR.
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070943-8
